DRAPER, Judge,
dissenting.
I respectfully dissent from the majority opinion and would vote to affirm the decision of the trial court for the reasons set forth below.
Secured Housing, Inc. (hereinafter, “Secured Housing”) entered into discussions with the Church of God in Christ Congregational of Missouri (hereinafter, “Congregational”) regarding the sale and purchase of real estate in Wellston, Missouri (hereinafter, “the property”) in 1994. In June 1994, Congregational issued a resolution by its Board1 authorizing Stanley New-some (hereinafter, “Newsome”), the Church Vice President, to represent Congregational in negotiations and closing of the property sale.2 Ken Rothman (hereinafter, “Rothman”), a Secured Housing officer, negotiated for the property. During these negotiations, Rothman dealt with Newsome and his father, Bishop Honor Newsome (hereinafter, “Bishop”) who was the Chairman/President of Congregational. Further, Rothman received a written copy of Congregational’s resolution by the Board authorizing Newsome to conduct negotiations on its behalf.
On August 25, 1994, Secured Housing contracted with Congregational for the sale of the property. Both Newsome and Bishop signed the contract on behalf of Congregational. Subsequent to the contract, Congregational ratified the agreement by passing another resolution which was transmitted to Secured Housing.
Following the contract, Congregational worked with Secured Housing to effect changes on the property to facilitate closing, such as changing the property’s zoning and initiating an ejectment suit. During the ejectment suit, Bishop died; however, Secured Housing continued dealing with Newsome on behalf of Congregational.
Secured Housing received a General Warranty Deed for the property at the closing which occurred on or about October 6, 1997. During the pendency of the contract, Congregational never informed either Secured Housing or Rothman that Newsome was no longer authorized to act on its behalf.
Secured Housing had the burden at trial of proving that Newsome had actual or apparent authority to bind Congregational, the principal, to a contract to sell the property. Nichols v. Prudential Ins. Co. of America, 851 S.W.2d 657, 661 (Mo.App. E.D.1993).
[A] principal ... is responsible for the acts and agreements of its agents which are within their actual or apparent authority.... Actual authority may be express or implied. Express authority is created when the principal explicitly *59tells the agent what to do. Implied authority consists of those powers incidental and necessary to carry out the express authority.
Id. (citations omitted).
Apparent authority is created when a principal causes a third person to reasonably believe that another person has authority to act for the principal. Id. In order for apparent authority to exist, there must be evidence that there was direct communication by the principal to the third party or that the principal knowingly permitted its agent to exercise authority. Id. “Once established, apparent authority is the equivalent of expressly conferred authority as far as third persons are concerned. Where apparent authority exists and an innocent third party relies upon it, the principal is estopped to deny the agent’s authority.” Utley Lumber Co. v. Bank of the Bootheel, 810 S.W.2d 610, 613 (Mo.App. S.D.1991) (citations omitted ).
By the express endorsement of the resolution of Congregational’s Board, Secured Housing relied upon Newsome’s authority to negotiate and close the sale of the property. Secured Housing was not informed by any act or deed by Congregational or its subsequent entities that Newsome no longer had authority as its agent. “Delay in repudiating an unauthorized act may be found to be consent, and so ratification exists. Even though no consent is spelled out, if the principal fails to notify persons whom he should realize may change their positions believing the act to be authorized, liability may be imposed upon the principal.” Harold Gill Reuschlein & William A. Gregory, The Law of Agency and Partnership Section 25, at 68 (2d ed.1990). Secured Housing relied on this apparent authority granted by Congregational and the presence of Bishop acting in his capacity as president of Congregational. Hence, Congregational and the subsequent entities, as principals, are estopped from denying Newsome’s closing of the property in a trial approximately a year following closing.
I would vote to affirm the judgment of the trial court.

. This writer recognizes the dispute over the authorization of the composition of the Congregational Board Members.